 In the Matter of NATIONAL UNION OF MARINE COOKS AND STEWARDS,AND PACIFIC COAST FIREMEN,OILERS,WATERTENDERS & WIPERS AS-SOCIATIONandIRWIN-LYONS LUMBER COMPANYCase Nos. 36-CD-2 and 36-CD-3.-Decided May 3,1949DECISION AND ORDERDENYING MOTION FOR REHEARINGOn April 8, 1949, the Board issued in this proceeding a Decisionand Determination of Dispute.'Thereafter, on April 18, 1949, theRespondents filed with the Board a Petition for Rehearing, requestingthat the Board set aside the said Decision and Determination of Dis-pute and granting a rehearing in this matter. The Respondents' mo-tion was opposed by the Employer and the Sailors Union of the Pacific,the Intervenor herein.The Board has considered the Respondents' motion and all mattersfiled in support thereof 2 and in opposition thereto.The Respondents assert that Section 8 of the Administrative Pro-cedure Act applies to a proceeding under Section 10 (k) of the NationalLabor Relations Act, as amended.We do not agree.Under Section202.32 of the Board's Rules and Regulations-Series 5, as amended, thehearing under Section 10 (k) is non-adversary in character, and, ac-cording to the procedure adopted therefor, conducted in the sameway as a hearing in a representation proceeding.The Board adoptedsuch procedure because the decision in the proceedings under Section10 (k) is a preliminary administrative determination made for the pur-pose of attempting to resolve a dispute within the meaning of thatsection; the unfair labor practice itself is litigated at a subsequenthearing before a Trial Examiner in the event the dispute remains un-resolved.It is to the subsequent adversary hearing, whichleads to afinal Board adjudication, that Section 8 of the Administrative Pro-cedure Act applies.Nor can we accept the Respondents' contention that, under the cir-cumstances present in this case, an employer may be "required" tohire only members of a union, because such union may have tra-ditionally "supplied" employees in a given industry or in a specific182 N. L.R. B. 916.2Including,among other things, the Respondents'reply brief83 N. L. R. B., No. 43.341844340-50-vol 83-23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment,area,or unit .3In our decision, we found that the Re-spondents do not represent and have not represented any of theCompany's employees, and that the Respondents have no Board certi-fication, order, or contractual rights with respect to these employees.To adopt the Respondents' position, in the face of these findings,would, in our opinion, interfere with an employer's freedom to hire,contrary to the policy of the Amended. Act.4By imposing member-ship in a given union as a condition of original and continued employ-ment, the Respondents would impose a closed shop on employees, inderogation of the rights guaranteed employees by Section 7 of the Act,and in violation of the express proscription against the closed shopcontained in Section 8 (a) (3) of the Act .5We have also considered the other reasons advanced by the Respond-ents for granting this Motion for Rehearing, and find them to bewithout merit.No new matter or grounds are urged which were notpreviously considered by the Board.IT IS HEREBY ORDEREDthat the said motion be, and it hereby is, denied.MEMBERS HOUSTON and MURDOCK, dissenting in part :We would grant so much of this Petition for Rehearing as chal-lenges the Board's Determination of Dispute herein on grounds otherthan the contention that a proceeding under Section 10 (k) of the Actis governed by Section 6 of the-Administrative Procedure Act.8 Senate Report No 105 on S.1126 (page 6], in commenting on the existing practicesIn the maritime industry,states :In the maritime industry and to a larger extent in the construction industry unionhiring halls now provide the only method of securing employment.This not onlypermits unions holding such monopolies over jobs to exact excessive fees, but itdeprives management of any real choice of the men it hires. . . .4Matter of Juneau Spruce Corporation,82 N. L.It.B. 650.3SeeMatter of Moore Drydock Company,81 N. L. R. B. 1108.